Title: Thomas Taylor to Thomas Jefferson, 19 December 1814
From: Taylor, Thomas
To: Jefferson, Thomas


          
            Sir,  Richmond 19th December 1814.—
            I duly received your letter dated the 7th Inst and immediately informed mr Wilson of your claim to 4 or 5 lots of ground in Beverley Town, which is certainly the very center of the little Tract of land he Contemplated selling on the 15th—Mr Wilson is of opinion that the Right to lots in that Town, Reverted to the original proprietors.—from whom he says he purchased, and they having Conveyed to him a general Warrantee—does not seem disposed to admit Your Claim—we did not offer the land for sale, or I shou’d have made Known (Publicly) Your Claim—You will see in the e Enquirer, the land, immediately opposite, and on the Chesterfield side of the River, advertized to be sold in the first week in January next—this Tract, I beleive includes the Ferry landing on that side of the River—I have been appointed to make sale of this land altho’ I have not seen either of the Gentlemen whose names appear to the advertizement—beleiving it to be as much my duty to protect the purchaser, as it is to procure the best price for the seller—I will esteem it a favour Sir, to Know from You; if Your interest in the Ferry extends to the South side of the River, or if it is Your opinion, the Ferry can be now Established at this place against the wishes of the present incumbents.—I shall with great pleasure do any thing in my power to serve You—. 
            I am Sir, with Very great respect Your Obt ServtThos Taylor
          
          
            P.S. mr Wilson admits that our much respected, and departed friend George Jefferson had notified him of Your claim, but thinks he Claimed only one lot.
          
        